Taft, C. J.,
dissenting. In Chesrown v. Bevier (1920), 101 Ohio St. 282, 128 N. E. 94, this court held it error to refuse a special request to charge that “no recovery can he had for injuries from defendant’s negligence when it appears that plaintiff’s own negligence directly contributed in the slightest degree to the injuries complained of.” In doing so, it was stated in the opinion (284):
“* * * We prefer the word ‘any’ to the words ‘the slightest.’ ”
Although such a charge as approved in Chesrown is technically correct, the use of the words “the slightest” may tend to mislead a jury. Experience has demonstrated that they have been used for that purpose. This court expressly disapproved their use in Reep v. Greyhound Corp. (1960), 171 Ohio St. 199, 168 N. E. 2d 494.
However, I do not believe use of the word “any,” as suggested by the opinion in Chesrown v. Bevier, supra (101 Ohio St. 282), would have such a tendency to mislead.
Certainly, there may be negligence of more than one defendant that proximately causes injuries to a plaintiff. If there is, each defendant whose negligence is a proximate cause will be liable in the absence of contributory negligence. In such instance, the jury should not be permitted to hold one defendant and excuse the other because it believes the negligence of the one proximately contributed in a greater degree than did the negligence of the other. It is therefore proper to charge it that each defendant is liable if his negligence proximately (or directly) contributed in any degree to the injuries found.
Likewise, it is elementary that a plaintiff cannot recover for a defendant’s negligence if that plaintiff’s negligence proximately (or directly) contributed in any degree to the plaintiff’s injuries and I see no reason why it is improper to so charge the jury.
The defect in the charge disapproved in Schweinfurth, Admr., v. C., C., C. & St. L. Ry. Co. (1899), 60 Ohio St. 215, 54 N. E. 89, as appears from paragraph two of its syllabus, was that the word “contributed” was not, as in the instant case, preceded by either “directly” or “proximately.”
The same may be said of the charge disapproved of in *198Wettston Coal Co. v. Smith (1901), 65 Ohio St. 70, 61 N. E. 143, and the charge which I criticized in my concurring opinion in Bradley, an Infant, v. Mansfield Rapid Transit, Inc. (1950), 154 Ohio St. 154 at 173, 93 N. E. 2d 672.